DETAILED ACTION
	For this Office action, Claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, 12, 13, 15, 16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al. (herein referred to as “Weaver”, US Pat Pub. 2017/0182235; found in IDS filed 07/28/2020).
	Regarding instant Claim 1, Weaver discloses a device for measuring conductivity of a fluid (Abstract; Paragraph [0018]; sensor for measuring parameters such as conductivity), the device comprising:  a chamber (Figure 2; Paragraph [0021]; electrical sensor comprising housing/enclosure 204 and fluid chamber 244) that includes:  an inlet (Figure 2; Paragraph [0026]; fluid inlet 264), an outlet, wherein the fluid enters the chamber through the inlet and flows out of the chamber through the outlet (Figure 2; Paragraph [0026]; fluid outlet 266; fluid flows through inlet 264 and corresponding outlet 266), an upper surface (Figure 2; Paragraph [0026]; dome 260), and a lower surface that runs separate from the upper surface (Figure 2; Paragraph [0026]; lower enclosure portion 240), wherein moving along a length of the chamber from the inlet to the outlet or from the outlet to the inlet, a distance between the upper surface and lower surface changes in at least one dimension of the chamber (Figure 2; Paragraph [0025]; Paragraph [0026]; slight depression 254 in lower portion 240, also curvature of dome 260 provides changes in height of chamber 244); and two electrodes configured to measure electrical voltage in the fluid that enters the chamber through the inlet and flows out of the chamber through the outlet (Figure 2; Paragraph [0024]; Paragraph [0026]; Paragraph [0029]; first and second conductors 222, 224 measure voltage drop as fluid flows through chamber 244).
	Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Weaver further discloses wherein the chamber is disposable and is calibrated for a specific cell constant that is determined based on location of the two electrodes with respect to each other (Paragraph [0033]; Paragraph [0035]; sensor 200 is disposable, electrodes are calibrated via predetermined spacing on fabric probe 202).
 	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Weaver further discloses wherein the upper surface in in a concave shape (Figure 2; Paragraph [0026]; dome 260 comprises curved concave shape). 
	Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  Weaver further discloses wherein the chamber has a curved side wall that connects the upper surface to the lower surface (Figure 2; Paragraph [0025]; Paragraph [0026]; outline 250 for connection of lower portion 240 to dome 260 and oval shaped base 262).
	Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  Weaver further discloses wherein the side wall forms an elliptical cross section for the chamber (Figure 2; Paragraphs [0025]-[0026]; oval-shaped outline).  
	Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  Weaver further discloses comprising two additional electrodes, wherein the two electrodes measure the electrical voltage when the two additional electrodes apply the electrical current to the fluid (Figure 2; Paragraph [0029]; third and fourth conductors 226, 228 measure voltage drop while 222, 224 provide voltage/current).  
	Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  Weaver further discloses wherein the inlet is connected to a peristaltic pump configured to pump the fluid in the chamber (Paragraph [0013]; peristaltic pump provides pressure to the system).  
	Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  Weaver further discloses wherein the device is configured to be attached to a dialysis machine (Abstract; sensor for dialysis machine).  
	Regarding instant Claim 13, Claim 12, upon which Claim 13 is dependent, has been rejected above.  Weaver further discloses wherein the chamber is formed in a cassette that is insertable into the dialysis system (Figure 1; Figure 2; Paragraph [0018]; Paragraph [0019]; Paragraph [0021]; Paragraph [0025]; cassette structure of sensor 200 to be inserted into dialysis machine).  
	Regarding instant Claim 15, Weaver discloses a method of measuring conductivity of a fluid (Abstract; Paragraph [0018]; method of providing a sensor for measuring parameters such as conductivity), the method comprising:  receiving, through an inlet of a chamber, the fluid, wherein the fluid flows within the chamber and about multiple electrodes located in the chamber (Figure 2; Paragraph [0021]; Paragraphs [0024]-[0026]; Paragraph [0029]; electrical sensor comprising housing/enclosure 204 and fluid chamber 244; fluid flows through inlet 264 and corresponding outlet 266; first and second conductors 222, 224 measure voltage drop as fluid flows through chamber 244); applying an electrical current to first two electrodes of multiple electrodes; measuring an electrical voltage between second two electrodes of the multiple electrodes (Figure 2; Paragraph [0029]; third and fourth conductors 226, 228 measure voltage drop while 222, 224 provide voltage/current); and measuring electrical conductivity of the fluid based on the applied electrical current and the measured electrical voltage (Paragraph [0020]; conductivity is measured via application of current/voltage), wherein the chamber is designed so that bubbles within the fluid are directed away from the electrodes (Figure 2; Paragraph [0025]; Paragraph [0026]; dome 260 has shape that would direct gas/bubbles away from electrodes on fabric probe 202).  
	Regarding instant Claim 16, Claim 15, upon which Claim 16 is dependent, has been rejected above.  Weaver further discloses comprising pumping the fluid out of the chamber by applying pressure pulses to the fluid (Paragraph [0013]; peristaltic pump provides pressure to the system).  
	Regarding instant Claim 19, Claim 16, upon which Claim 19 is dependent, has been rejected above.  Weaver further discloses wherein the fluid comprises a medical fluid or blood (Paragraph [0019]; dialysate may be analyzed).  
	Regarding instant Claim 20, Claim 16, upon which Claim 20 is dependent, has been rejected above.  Weaver further discloses wherein the chamber has an upper surface (Figure 2; Paragraph [0026]; dome 260, and a lower surface that runs separate from the upper surface (Figure 2; Paragraph [0026]; lower enclosure portion 240), wherein moving along a length of the chamber from the inlet to the outlet or from the outlet to the inlet, a distance between the upper surface and lower surface changes in at least one dimension of the chamber (Figure 2; Paragraph [0025]; Paragraph [0026]; slight depression 254 in lower portion 240, also curvature of dome 260 provides changes in height of chamber 244).  
	Regarding instant Claim 21, Claim 20, upon which Claim 21 is dependent, has been rejected above.  Weaver further discloses wherein the upper surface is in a concave shape (Figure 2; Paragraph [0026]; dome 260 comprises curved concave shape).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (herein referred to as “Weaver”, US Pat Pub. 2017/0182235; found in IDS filed 07/28/2020).
	Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  While Weaver is silent on the length of the chamber, the reference does disclose length measurements in centimeters (Paragraph [0033]).  Furthermore, such a dimension is considered a feature that would be obvious for one of ordinary skill in the art to optimize to fit the system parameters, such as size of the dialysis machine and the distance between electrodes.  See MPEP 2144.04, IV. A. “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.  Since the distances between the electrodes are designed to be predetermined, the length of the chamber may be adjusted to arrive at the predetermined electrode distances without performing differently from the disclosed system of Weaver.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (herein referred to as “Weaver”, US Pat Pub. 2017/0182235; found in IDS filed 07/28/2020) in view of Graves et al. (herein referred to as “Graves”, US Pat Pub. 2007/0024287; found in IDS filed 03/03/2022).
	Regarding instant Claim 3, Claim 2, upon which Claim 3 is dependent, has been rejected above.  While Weaver discloses the detection of a voltage drop and converts the measurement to resistivity (Paragraph [0029]), the reference is silent on the using impedance to determine conductivity. 
	Graves discloses an apparatus for measuring liquid conductivity and electrode series capacitance in the same field of endeavor as Weaver, as it solves the mutual problem of measuring liquid conductivity in medical applications (Abstract; Paragraph [0005]).  Graves further discloses the detection of a voltage drop across a conductivity cell, which is proportional to said impedance, and using the determined impedance to determine both resistivity and thusly conductivity (Abstract; Paragraph [0001]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cell constant and measured electrical voltage of Weaver by further dividing the cell constant by the impedance as taught by Graves because Graves discloses such determination helps obtain the resistivity which is then used to determine conductivity of the fluid (Weaver, Paragraph [0029]; Graves, Abstract; Paragraph [0001]; Paragraph [0005]).

Claims 4, 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (herein referred to as “Weaver”, US Pat Pub. 2017/0182235; found in IDS filed 07/28/2020) in view of Barnes, US 5583432 (found in IDS filed 03/03/2022).
	Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  While Weaver discloses the sensing of electromagnetic properties of process fluids (Abstract), the reference is silent on an air detector sensor. 
	Barnes discloses an electrical method and apparatus for non-contact determination of physical and/or chemical properties of a sample, particularly of blood in the same field of endeavor as Weaver, as it solves the mutual problem of investigating various parameters of detecting fluid parameters in medical fluids related to haematology (Col. 2, Lines 8-18).  Barnes further discloses a set of electrodes for the detection of air within the sample to be used both as a control parameter against the sample to be measured and to detect air within the device (Col. 7, Line 62-Col. 8, Line 7; Col. 17, Lines 6-19).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrodes of Weaver to further comprise the air detector sensor of Barnes because Barnes discloses such an air detector sensor serves as both a control parameter against the sample and to detect air within the device (Barnes, Col. 7, Line 62-Col. 8, Line 7; Col. 17, Lines 6-19).
	Regarding instant Claim 5, Claim 4, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the air detector sensor comprises at least two sensor electrodes, each sensor electrode including having a respective conductive tip configured to receive or transmit an electrical current when sunk in a non-gaseous environment (Barnes, Col. 7, Line 62-Col. 8, Line 7; Weaver, Figure 2; Paragraph [0025]; Paragraph [0029]; third and fourth conductors 226, 228 measure voltage drop when process fluid is introduced to chamber 244).
	Regarding instant Claim 17, Claim 15, upon which Claim 17 is dependent, has been rejected above.  While Weaver discloses a plurality of electrodes and the sensing of electromagnetic properties of process fluids (Abstract; Figure 2; Paragraph [0029]), the reference is silent on an air detector sensor. 
	Barnes discloses an electrical method and apparatus for non-contact determination of physical and/or chemical properties of a sample, particularly of blood in the same field of endeavor as Weaver, as it solves the mutual problem of investigating various parameters of detecting fluid parameters in medical fluids related to haematology (Col. 2, Lines 8-18).  Barnes further discloses a set of electrodes for the detection of air within the sample to be used both as a control parameter against the sample to be measured and to detect air within the device (Col. 7, Line 62-Col. 8, Line 7; Col. 17, Lines 6-19).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrodes of Weaver to further comprise air detector sensors of Barnes because Barnes discloses such an air detector sensor serves as both a control parameter against the sample and to detect air within the device (Barnes, Col. 7, Line 62-Col. 8, Line 7; Col. 17, Lines 6-19).
	Regarding instant Claim 18, Claim 17, upon which Claim 18 is dependent, has been rejected above.  The combined references further disclose wherein each of the air detector sensors has a height that is equal or larger than a height of the at least one electrode, the heights being measured in a direction perpendicular to a bottom surface of the chamber (Weaver, Figure 2; Paragraph [0025]; Paragraph [0026]; Paragraph [0029]; vertical distance of all sensors on electronic fabric probe are the same with respect to bottom surface).   

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (herein referred to as “Weaver”, US Pat Pub. 2017/0182235; found in IDS filed 07/28/2020) in view of Karoor, US Pat Pub. 2013/0213891.
	Regarding instant Claim 14, Claim 12, upon which Claim 14 is dependent, has been rejected above.  While Weaver discloses that the sensor is for a dialysis machine or a similar medical device (Abstract), the reference is silent on including a peritoneal dialysis machine.
	Karoor discloses a method and composition for removing uremic toxins in dialysis processes in the same field of endeavor as Weaver, as it solves the mutual problem of providing instruments for a dialysis system (Abstract).  Karoor further discloses that peritoneal dialysis is a major method of dialysis (Paragraph [0005]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dialysis machine of Weaver to include a peritoneal dialysis machine as taught by Karoor because Karoor discloses peritoneal dialysis is a major method of dialysis and Weaver discloses the sensor may be used for dialysis or other similar medical devices (Weaver, Abstract; Karoor, Paragraph [0005]).  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murata, US Pat Pub. 2011/0154910, discloses a conductive type sensor unit that may detect both the presence of liquid and air (Paragraph [0155]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/11/202220